EXHIBIT 10.24

(Stock settlement)

NEWS CORPORATION

2005 LONG TERM INCENTIVE PLAN

PERFORMANCE AWARD AGREEMENT

To:

Title:

Business Unit:

Address:

News Corporation, a Delaware corporation (the “Company”), hereby grants you a
performance award (the “Performance Award”). The terms and conditions of this
Performance Award are set forth in this Performance Award Agreement (the
“Agreement”) and in the News Corporation 2005 Long-Term Incentive Plan (the
“Plan”) and are herein incorporated by reference.

Your Performance Award will be calculated by comparing (i) the actual [•] of
[•]for the fiscal year ending June 30, [•] (“Fiscal [•]”) to (ii) the target [•]
of your business unit for Fiscal [•]. The percentage to which the target [•] has
been achieved is then used to determine the percentage of your annualized base
salary that you may be entitled to receive, as indicated on the Performance
Award Measurement Matrix below. Any Performance Award earned will be paid in
restricted share units representing shares of the Company’s Class A common
stock, par value $0.01 per share (“Class A Common Stock”), which shall vest [•],
subject to your continued employment with the Company and other terms and
conditions set forth herein and in a restricted share unit agreement to be
delivered to you upon delivery of your restricted share units under your
Performance Award.

 

Date of Performance Award:    [•] Participant’s User ID Number:    [•]
Performance Period:    [•] Performance Goal Range:    [•]% to [•]+% on an index
where 100% is equal to [•]’s target [•] for Fiscal [•]

Performance Award Measurement Matrix*:

 

Fiscal [•] Actual [•] as Percentage of

Fiscal [•] Target [•]

(Target = 100%)

  

Performance Award

as Percentage of

Annualized Base Salary

< [•]%    0.0% [•]% to [•]%    [•]% to [•]% [•]% to [•]%    [•]% to [•]% [•]% to
[•]%    [•]% [•]% to [•]%    [•]% to [•]% [•]% to [•]%    [•]% to [•]% ³ [•]%   
[•]%

--------------------------------------------------------------------------------

* If Actual Fiscal [•] [•] as a percentage of Target Fiscal [•] [•] falls within
a band that is outside of the shaded target range, your Performance Award as a
percent of your annualized base salary will be determined proportionately within
the corresponding band (rounded to the nearest 0.5%).

 



--------------------------------------------------------------------------------

By accepting this Performance Award, you agree to all of the terms and
conditions described in this Agreement and in the Plan, a copy of which is
attached to this Agreement. You acknowledge that you have carefully reviewed the
Plan and agree that this Agreement will control in the event any provision of
this Agreement should appear to be inconsistent with the terms of the Plan.

 

Company:   

 

                                                                               
                                        
                                        
                                                                            

                                          
                                          (Signature)   
Title:                                     
                                        
                                        
                                        
                                                                  

This is not a stock certificate or a negotiable instrument.

 

-2-



--------------------------------------------------------------------------------

NEWS CORPORATION

2005 LONG-TERM INCENTIVE PLAN

PERFORMANCE AWARD AGREEMENT

 

Earning a Performance Award   Following the end of the Performance Period, your
Performance Award will be calculated by comparing (i) the actual [•] of your
applicable business unit for Fiscal [•](based on the Company’s audited
consolidated financial statements for Fiscal [•]) to (ii) the target [•] of your
applicable business unit for the Fiscal [•]. The percentage to which the target
[•] has been achieved is then used to determine the percentage of your
annualized base salary as of [•] that you may be entitled to receive (an “Earned
Performance Award”), as indicated on the Performance Award Measurement Matrix on
the cover of this Agreement. The Compensation Committee (the “Committee”) of the
Company’s Board of Directors will determine whether your business unit has
achieved results between the levels indicated on the Performance Award
Measurement Matrix on the cover of this Agreement, as well as the U.S. dollar
amount of your Earned Performance Award that may be payable to you in the form
of restricted share units. The determination of the Committee will be binding.
Payment for Earned Performance Award in Restricted Share Units  

Payment for any Earned Performance Award shall be made in the form of restricted
share units with each restricted share unit representing the right to receive
one share of Class A Common Stock. The number of restricted share units awarded
to you in satisfaction of an Earned Performance Award shall be determined by
dividing the U.S. dollar amount of your Earned Performance Award by the Average
Market Price (as defined below) of the Class A Common Stock, except that the
number of restricted share units to be awarded shall be rounded down to the
nearest whole number so that no fractional restricted share units shall be
awarded. The restricted share units so awarded shall be evidenced in the form of
a restricted share unit agreement. The “Average Market Price” shall be the
average of the closing price of the Class A Common Stock on the New York Stock
Exchange for the twenty (20) day trading period ending on a date to be
determined by the Committee, but which shall be no later than ten (10) days
after the Company’s earnings for Fiscal [•]are publicly released.

 

Subject to your continued employment with the Company, the restricted share
units awarded shall vest according to the vesting schedule set forth on the
cover sheet of this Agreement or the next succeeding business day, unless
otherwise set forth in your restricted share unit agreement. Upon vesting, the
restricted share units will be payable in shares of Class A Common Stock.

Employment with the Company   This Performance Award is awarded to you on the
condition that you remain employed by the Company from the date hereof through
the date on which the restricted share units subject to your Performance Award
are awarded.

 

-3-



--------------------------------------------------------------------------------

 

In the event your employment with the Company is terminated for any reason
during the Performance Period or after the Performance Period and before the
award of restricted share units, you shall forfeit your Performance Award and
neither you nor your beneficiary or estate, shall be entitled to receive any
payment under your Performance Award, including for any Earned Performance
Award.

 

In the event you are transferred from the business unit to which this
Performance Award relates to another business unit within the Company, the
Committee will make appropriate adjustments, if any, to your Performance Award.

 

In the event your employment with the Company ceases after the award of
restricted share units, your rights will be determined under your restricted
share unit agreement.

Adjustments to the Performance Award   In the event that, during any Performance
Period, any recapitalization, reorganization, merger, acquisition, divestiture,
consolidation, spin-off, combination, liquidation, dissolution, sale of assets
or other similar corporate transaction or event, or any other extraordinary
event or circumstance occurs which has the effect, as determined by the
Committee, in its sole and absolute discretion, of distorting the applicable
performance criteria involving the business unit or the Company, including,
without limitation, changes in accounting standards, the Committee may adjust or
modify, as determined by the Committee, in its sole and absolute discretion, the
Performance Goal Range or the Performance Award Measurement Matrix, to the
extent necessary to prevent reduction or enlargement of the Performance Award
attributable to such transaction, circumstance or event during the Performance
Period. All such determinations of the Committee shall be conclusive and binding
on all persons for all purposes. No Vested Right In Future Awards   Participant
acknowledges and agrees (by receiving this Agreement) that the granting of
Performance Awards under this Agreement are made on a fully discretionary basis
by the Committee and that this Agreement does not lead to a vested right to
receive additional Performance Awards in the future. Further, the Performance
Award set forth in this Agreement constitutes a non-recurring benefit and the
terms of this Agreement are only applicable to the Performance Award distributed
pursuant to this Agreement. Employment Agreements   This Agreement shall not be
applied or interpreted in a manner which would decrease the rights held by, or
the payments owing to, you under an employment agreement with the Company and,
if there is any conflict between the terms of such employment agreement and the
terms hereof, the employment agreement shall control.

 

-4-



--------------------------------------------------------------------------------

Confidentiality   You acknowledge that you have read and understand the
Company’s policies on confidentiality as set forth in the News Corporation
Standards of Business Conduct and the News Corporation Insider Trading and
Confidentiality Policy (collectively, the “Confidentiality Policies”) and hereby
agree that during the course of your employment with the Company and any time
after your employment with the Company is terminated, you will continue to abide
by the terms of the Confidentiality Policies, including with respect to any
materials or information you receive in connection with your Performance Award.
Retention and Other Rights  

This Agreement does not give you the right to be retained or employed by the
Company or any subsidiary or affiliate of the Company in any capacity for any
given period or upon any specific terms of employment.

 

You waive any and all rights to compensation or damages for the termination of
your office or employment with the Company or any of its subsidiaries or
affiliates for any reason (including unlawful termination of employment) insofar
as those rights arise from you ceasing to have rights in relation to this
Performance Award as a result of that termination or from the loss or diminution
in value of such rights.

Stockholder Rights   You, or your estate or heirs, do not have any of the rights
of a stockholder of News Corporation, including, without limitation, the right
to vote or receive dividends declared or paid on the Class A Common Stock,
unless and until any restricted share units that may be granted to you pursuant
to this Agreement are paid in Class A Common Stock and a certificate for such
shares of Class A Common Stock has been issued or an appropriate book entry has
been made. Performance Award Transferability   Your Performance Award may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
whether by operation of law or otherwise, nor may your Performance Award be made
subject to execution, attachment or similar process. Applicable Law and Forum  

This Agreement will be interpreted and enforced under the laws of the State of
New York, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

By accepting this Performance Award, you expressly consent to the exclusive
jurisdiction of the state and federal courts serving New York, New York for all
lawsuits and actions arising out of or relating to this Agreement, and you
expressly waive any defense that such courts lack personal jurisdiction over
you. All such lawsuits and actions shall be tried in the federal or state courts
serving New York, New York to the exclusion of all other courts.

 

-5-



--------------------------------------------------------------------------------

Severability   In the event that any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. The Plan
  The text of the Plan is incorporated in this Agreement by reference. Except as
expressly provided in an applicable employment agreement, this Agreement and the
Plan constitute the entire understanding between you and the Company regarding
this Performance Award and any prior agreements, commitments or negotiations
concerning this Performance Award are superseded. This Agreement will control in
the event any provision of this Agreement should appear to be inconsistent with
the terms of the Plan. Data Privacy  

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you, such as home address, business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this Performance Award, you give explicit consent to the Company to
process any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident participants, to the
United States, to transferees who shall include the Company and other persons
who are designated by the Company to administer the Plan.

Consent to Electronic Delivery   The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
Performance Award you agree that the Company may deliver the Plan prospectus and
the Company’s annual report to you in an electronic format. If at any time you
would prefer to receive paper copies of these documents, as you are entitled to
receive, the Company would be pleased to provide paper copies. Please contact
News Corporation Equity Plan Administration, 1211 Avenue of the Americas, New
York, NY 10036 Attn: Equity Plan Administration or send an email to
equityplansgroup@newscorp.com to request paper copies of these documents.

 

-6-